DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed November 25, 2020 in response to the Office Action of September 2, 2020, is acknowledged and has been entered. Claims 65, 67-78, 83, 86, 91, 93, and 94 are pending and being examined. Claims 1-64, 66, 79-82, 84, 85, 87-90, and 92 are canceled. Claims 65, 83, 86, 91, 93 are amended. The claims are amended and limited to the elected species of immune-oncology agent PD-1 antagonist and CD73.4-2 antibody comprising the sequences of:

    PNG
    media_image1.png
    245
    710
    media_image1.png
    Greyscale


Interview with Applicant
2.	Examiner telephoned Applicant Jeanne DiGiorgio on January 12, 2021 to suggest an Examiner’s amendment to delete composition claim 94 and proceed to allowance. Applicant stated they needed more time to sort issues and asked to proceed with the final rejection.

Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 94 remains rejected on the ground of nonstatutory double patenting as being unpatentable over each of:
Claims 1-30 of US Patent 9,605,080; and
Claims 1-35 of US Patent 10,100,129,

each in view of US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014; Centene Corporation Clinical Policy for Nivolumab (August 2015); and Allard et al (Clinical Cancer Research, 2013, 19:5626-5635); as evidenced by WO 2015/103072, Wu, published July 2015.
US Patent 9,605,080 claims:
An isolated antibody that binds to human CD73 and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences 
the antibody binds to human CD73 with a KD of 0.1 nM to 10 nM, as determined by Surface Plasmon Resonance (SPR); wherein the antibody is comprised in a pharmaceutical acceptable carrier; wherein he antibody is comprised in a composition comprising an additional therapeutic agent that is a PD-1 antagonist.

US Patent 10,100,129 claims:
An isolated antibody, or antigen binding portion thereof, that binds to human Cluster of Differentiation 73 (CD73), and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively; wherein the antibody binds o human CD73 with a KD of 0.1 nM to 10 nM, as determined by Surface Plasmon Resonance (SPR); wherein the antibody inhibits the activity of CD73; wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102; wherein the antibody is in a composition comprising a pharmaceutically acceptable carrier; wherein the composition further comprises an additional therapeutic agent that is a PD-1 antagonist.

The US Patents do not claim the antagonistic PD1 antibody is nivolumab. 
Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of CD73 antibody and PD-1 antibody; wherein the PD-1 antibody is nivolumab in vivo ([55]; [73]); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 
Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and significantly increased survival compared to either antibody alone (second Table 9; [363-364]). Sachsenmeier et al administered 4 doses of antibodies 2X weekly at a dose of 0.5 mg/kg for PD-1 antibody and 10 mg/kg for CD73 antibody (Example 7, first Table 9). Assuming the average human weighs 80kg, a dose of 10 mg/kg of CD73 antibody would be 800 mg.
As evidenced by WO 2015/103072, Wu, nivolumab PD-1 antibody inherently comprises instant SEQ ID NOs:381 and 382, see sequence alignments previously of record.
Centene Corporation teach known dosages and administration regimens for nivolumab in the treatment of cancer, as set forth above.
Allard et al teach that TILs in tumors express PD-1 and are targets of the PD-1 antibody. PD-1 antibodies reverse T-cell anergy and the immunosuppressive microenvironment of the tumor, thereby stimulating T cell activity and anti-tumor 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the pharmaceutical compositions comprising the CD73 antibody of the US Patents in combination with PD-1 antagonistic antibody nivolumab, particularly for the treatment of cancer. One would have been motivated to, and have a reasonable expectation of success to given: (1) the US Patents all claim the antibody in a pharmaceutical composition which suggests therapeutic use; (2) US Patents 9,605,080 and 10,100,129 claim combining the CD73 antibody with a PD-1 antagonist; (3) Sachsenmeier et al and Allard et al teach and demonstrate successful synergistic cancer treatment, including for colon cancer, by combined administration of CD73 and PD-1 antagonist antibodies; (4) Allard et al teach the PD-1 antagonist antibodies block PD-1 expressed by TILs in the tumor of cancer being treated to act as a checkpoint inhibitor; (5) Sachsenmeier et al and Centene Corporation teach CD73 and PD-1 antibody nivolumab dosages and administration regimens for the same purpose of treating cancer. Thus the cited prior art provide the motivation and reasonable expectation of success to combine PD1 antagonistic antibody, such as nivolumab, with the therapeutic CD73 antibody of the US Patents to provide synergistic treatment of cancer and at dosages and administration regimens suggested and optimized for therapeutic efficacy. 



Response to Arguments
4.	Applicant’s arguments are drawn to reasons of non-obviousness for the claimed methods of treatment and dosages. Applicants do not argue specific reasons of non-obviousness for the claimed kit comprising the antibodies recited in instant claim 94. US Patent 9,605,080 and US Patent 10,100,129 also claim and render obvious a composition or kit comprising CD73.4-2 antibody and anti-PD-1 antibody for the reasons of record, therefore the rejection is maintained for claim 94.


5.	Conclusion: Claim 94 is rejected. Claims 65, 67-78, 83, 86, 91, 93 are allowed.
The rejections under 35 USC 103(a) recited in the Office Action mailed September 2, 2020 are hereby withdrawn in view of a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
Applicant’s arguments are persuasive to withdraw the nonstatutory double patenting rejections over the claims of US Patents 10,167,343 and 10,653,791 that claim methods of making the CD73.4-2 antibody and/or nucleic acid encoding the antibody. Applicant’s arguments are persuasive to withdraw the nonstatutory double patenting rejections of the instant method claims with regards to US Patent 9,605,080; and US Patent 10,100,129 that claim compositions of the anti-CD73 antibody and 



6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642